UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32449 VITRAN CORPORATION INC. (Exact name of registrant as specified in its charter) Ontario, Canada 98-0358363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 185 The West Mall, Suite 701, Toronto, Ontario, Canada, M9C 5L5 (Address of principal executive offices and zip code) 416-596-7664 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Shares Name of each exchange on which registered Toronto Stock Exchange - TSX® NASDAQ - Global National Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:16,266,441 common shares outstanding at February 5, 2010.The aggregate market value of the voting stock of the registrant, excluding directors, officers and registered holders of 10% as of February 5, 2010 was approximately $141,522,000. DOCUMENTS INCORPORATED BY REFERENCE 1) Portions of the Proxy Statement for the 2010 Annual Meeting of Stockholders (the “Proxy Statement”), to be filed within 120 days of the end of the fiscal year ended December 31, 2009, are incorporated by reference in PartIII hereof. Except with respect to information specifically incorporated by reference in this Form10-K, the Proxy Statement is not deemed to be filed as part hereof. TABLE OF CONTENTS Item Page PART I 1. Business 3 1. A Risk Factors 7 1. B Unresolved Staff Comments 14 2. Properties 15 3. Legal Proceedings 15 4. Submission of Matters to a Vote of Security Holders 15 PART II 5. Market for Registrant’s Common Equity and Related Stockholder Matters 16 6. Selected Financial Data 18 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 7. a Quantitative and Qualitative Disclosures about Market Risk 35 8. Financial Statements and Supplementary Data 35 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 9. a Controls and Procedures 64 9. b Other Information 66 PART III Directors and Executive Officers of the Registrant 66 Executive Compensation 66 Security Ownership of Certain Beneficial Owners and Management 67 Certain Relationships and Related Transactions 67 Principal Accounting Fees and Services 67 PART IV Exhibits, Financial Statements Schedules and Reports on Form 8-K 67 2 Unless otherwise indicated all dollar references herein are in United States dollars. Forward-Looking Statements Forward-looking statements appear in the Annual Report on Form 10-K, including but not limited to Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other written and oral statement made by or on behalf of us.Our forward-looking statements are based on our beliefs and assumptions using information available at the time the statements are made.We direct the reader to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for a more thorough description of forward-looking statements. PART I ITEM 1 - BUSINESS OVERVIEW Vitran Corporation Inc. (“Vitran” or the “Company”) is a leading, predominantly non-union, provider of freight surface transportation and related supply chain services throughout Canada and in 29 states in the eastern, central, southwestern, and western United States. The Company’s business consists of Less-than-truckload services (“LTL”), Supply Chain Operation (“SCO”), and Truckload (“TL”) services. These services are provided by stand-alone business units within their respective regions. The business units operate independently or in a complementary manner to provide solutions depending on a customer’s needs.For the years ended December 31, 2009 and 2008, the Company had revenues of $629.3million and $726.3million, respectively. CORPORATE STRUCTURE Vitran’s principal executive and registered office is located at 185 The West Mall, Suite 701, Toronto, Ontario, Canada, M9C5L5. Vitran Corporation Inc. was incorporated in Ontario under the Business Corporation Act (Ontario) on April 29, 1981. Vitran’s business is carried on through its subsidiaries which hold the relevant licenses and permits required to carry on business.The following are Vitran’s principal operating subsidiaries (including their jurisdiction of incorporation), all wholly owned as at December 31, 2009:Vitran Express Canada Inc. (Ontario); Can-Am Logistics Inc. (Ontario); Vitran Logistics Ltd. (Ontario); Expéditeur T.W. Ltée (Canada); Vitran Corporation (Nevada); Vitran Express Inc. (Pennsylvania); Frontier Transport Corporation (Indiana); Vitran Logistics Corp. (Delaware); Vitran Logistics Inc. (Indiana); and Las Vegas/L.A. Express, Inc. (California). OPERATING SEGMENTS Segment financial information is included in Note 12 to the Consolidated Financial Statements. LTL Services Vitran has grown organically and made strategic acquisitions to build a comprehensive LTL network throughout Canada and in the central, southwestern, and western United States.Vitran’s LTL business represented approximately 82.5% of its revenue for the year ended December31, 2009. On May 31, 2005, Vitran expanded into the southwestern United States by acquiring Chris Truck Line (“CTL”), a Kansas-based regional less-than-truckload carrier serving 11 states.With the acquisition of CTL, Vitran obtained an additional 19 service centers covering 11 states, including new territory in Colorado, Kansas, Oklahoma, and Texas.On January 3, 2006, Vitran, through its subsidiary Vitran Express West Inc., expanded into the western United States by acquiring the assets of Sierra West Express (“SWE”), a Nevada-based regional less-than-truckload carrier serving three states.With the acquisition of SWE, Vitran expanded its footprint to California, Nevada, and Arizona.On October 2, 2006, Vitran expanded into the eastern United States by acquiring PJAX Freight System (“PJAX”), a Pennsylvania-based regional less-than-truckload carrier serving 11 states.With the acquisition of PJAX, Vitran obtained 22 service centers including expanded and new state coverage in New Jersey, Pennsylvania, Delaware, Maryland, West Virginia and Virginia.During 2008 the U.S. LTL business unit launched a new integrated operating system and completed the physical and operational integrations of all its LTL companies.Therefore in 2009 the U.S. LTL business unit increased its competitiveness in the U.S. inter-regional market segment as evidenced by the 22.5% increase in the business unit’s length of haul in 2009.Lastly, on December 31, 2009 these acquired companies were re-organized for tax purposes with Vitran’s existing LTL operation Vitran Express Inc. (Indiana) to form Vitran Express Inc. (Pennsylvania). 3 Within the United States, the Company operates primarily within the eastern, central, southwestern and western United States and delivers approximately 83.0% of its freight shipments within one or two days. In addition, the Company offers its services to the other regions in the United States (other than Alaska and Hawaii) through its strategic inter-regional relationships. The service is provided over-the-road, mostly by Company drivers, which allows more control in servicing these time-sensitive shipments.Vitran’s U.S. LTL business represented approximately 71.4% of total LTL revenues for the year ended December 31, 2009. Within Canada, the Company provides next-day service within Ontario, Quebec and parts of western Canada, and generates most of its revenue from the movement of LTL freight within the three- to five-day east-west service lanes.The majority of its trans-Canada freight is shipped intermodally, whereby the Company’s containers are loaded onto rail cars and trans-loaded to Vitran facilities where Vitran’s network of owner operators pick up and deliver the freight to various destinations. An expedited service solution is also offered nationally using over-the-road driver teams to complete these deliveries in a shorter time frame.Vitran’s Canadian LTL business represented approximately 28.6% of total LTL revenues for the year ended December31, 2009. Vitran’s Transborder Service Solution (inter-regional) provides over-the-road service between its Canadian LTL and U.S. LTL business units. This is the Company’s highest margin and fastest growing service, achieving a four year compounded average growth rate of approximately 10% per annum at December 31, 2009. Supply Chain Operation Vitran’s Supply Chain Operation segment, (“SCO”) represented approximately 12.1% of its revenues for the year ended December 31, 2009.The SCOinvolves the management and transportation of goods and the provision of information about such goods as they pass through the supply chain from manufacturer to end user. The SCO’s role is to design a supply chain network for a customer, contract with the necessary suppliers (including Vitran’s LTL services), implement the design and management of the logistical system.Vitran’s SCO offers a range of services in Canada and the United States including cross-docks, inventory management, flow-through distribution facilities, and dedicated distribution facilities that focus primarily on long-term customized supply chain solutions.In addition, SCO provides over-the-road or intermodal freight brokerage services with sales offices in Toronto, Montreal and Los Angeles so as to capitalize on international traffic flows in North America. Over the past decade, Vitran has grown its SCO segment organically and on November 30, 2007 announced the strategic acquisition of Las Vegas/L.A. Express Inc. (“LVLA”), a retail supply-chain management specialist based in Ontario, California.LVLA operated six facilities, adding 470,000 square feet of logistics space. As at December 31, 2009 SCO had approximately 2.0 million square feet of warehouse and distribution space under management. Truckload Vitran’s Truckload business, operating as Frontier Transport Corporation (“Frontier”), provides truckload service within the United States.Frontier utilizes its company-controlled trailing equipment and tractor owner operators.The business is primarily dry van but also offers temperature-controlled service in select markets. Frontier operates from two terminals, one in Atlanta and the other in Indianapolis where the main administration office is located.Frontier principally delivers within a 400-mile radius utilizing approximately 255 owner operators with company-owned or leased trailing fleet.Vitran’s Truckload business represented approximately 5.4% of its revenues for the year ended December 31, 2009. 4 THE TRUCKING INDUSTRY The trucking industry consists of two segments, specifically private fleets and “for-hire” carriers.The private carrier segment consists of fleets owned and operated by shippers who move their own goods.The “for-hire” segment is further divided into TL and LTL sub-segments, based on the typical shipment size handled by the carrier.TL refers to carriers transporting shipments greater than 10,000 pounds and LTL refers to carriers generally transporting shipments less than 10,000 pounds.Vitran is predominantly an LTL carrier. LTL carriers transport freight for multiple customers to multiple destinations on each trailer. This service requires a network of local pick-up and delivery terminals, hub facilities, and driver fleets. The LTL business is capital intensive and achieving significant density of operations in a given region can afford a competitive advantage since greater freight volumes are better able to support fixed costs. Vitran believes the regional LTL industry offers a favorable operating model and provides substantial growth opportunities for the following reasons: • the trend among shippers toward minimal inventories, deferred air freight, and regional distribution has increased the demand for next-day and second-day delivery service; • regional carriers with sufficient scale and freight density to support local terminal networks can offer greater service reliability and minimize the costs associated with intermediate handling; • regional carriers are predominantly non-union, which offers cost savings, greater flexibility, and a lower likelihood of service disruptions, compared with unionized carriers; and • there has been a reduction of capacity as weaker competitors exit the business. MARKETING AND CUSTOMERS Vitran derives its revenue from thousands of customers from a variety of geographic regions and industries in Canada and the United States. The Company has no customer that represents more than 5.0% of Vitran’s revenues.At December 31, 2009, the Company employed 157 sales associates.Sales associates dialogue with new and retained customers within the geographic market.New customers are obtained through referrals, cold calls and trade publications.The sales associates receive a base salary and, depending on the business unit, a variable compensation package that can be linked to revenue generation, business unit profitability and days sales outstanding. The LTL segment analyzes the price level that is appropriate for each particular shipment of freight. When necessary, Vitran competes to secure revenue by participating in bid solicitations, provided its customer recognizes the Company as a core carrier over a contracted period of time. In SCO, Vitran customizes each solution to fit the needs of the customer. The SCO pursues opportunities that will not only increase the profitability of that segment but will supplement activity in Vitran’s LTL segment as well. EMPLOYEES At December 31, 2009, Vitran employed approximately 4,832 full- and part-time employees and contracted with approximately 502 owner operators.The vast majority of our employees are not represented by unionized collective bargaining agreements.The advantage of employing predominantly non-union labour is more work rules flexibility with respect to work schedules, routes and other similar items.Work rule flexibility is important in our business segments to meet the service level requirements of our customers. A total of 104 Vitran employees are represented by two labor unions, representing 1.9% of the Company’s labour force. The International Brotherhood of Teamsters and the Canadian Auto Workers Association represent dock workers in two of Vitran’s Canadian terminals. The Company has never had a work stoppage.
